           Case 2:18-cv-01710-RSL Document 36 Filed 04/18/19 Page 1 of 8




 1

 2

 3

 4

 5

 6

 7
                                                           Judicial Assignment: Hon. Robert S. Lasnik
 8
                                      UNITED STATES DISTRICT COURT
 9
                                    WESTERN DISTRICT OF WASHINGTON
10
                                                   AT SEATTLE
11

12     MAPLE LEAF HOUSING INVESTMENTS,
       LLC, a Washington company,                         Case No. 2:18-cv-01710-RSL
13
                 Plaintiff,
14                                                        JOINT STATUS REPORT AND
                 vs.                                      DISCOVERY PLAN
15
       TEXACO DOWNSTREAM PROPERTIES
16     INC., a Delaware corporation,

17               Defendant.

18
            Pursuant to the Court’s Second Amended Order Regarding Initial Disclosures, Joint
19
     Status Report and Early Settlement dated February 19, 2019 (Dkt. # 25), Plaintiff Maple Leaf
20
     Housing Investments, LLC (“MLHI”) and Defendant Texaco Downstream Properties Inc.
21
     (“TDPI”), collectively, the “Parties,” submit the following joint status report and discovery plan.
22
            1.         Statement of the Nature and Complexity of the Case
23
            MLHI alleges that TDPI is liable for hazardous substances at and potentially migrating
24
     from the property it owns located at 8815 and 8829 Roosevelt Way Northeast in Seattle,
25
     Washington (“Property”). MLHI alleges the hazardous substances were released at or from a


                                                                          Veris Law Group PLLC
     JOINT STATUS REPORT AND                                              1809 Seventh Avenue, Suite 1400
                                                      1
     DISCOVERY PLAN                                                       Seattle, Washington 98101
                                                                          TEL 206.829.9590 FAX 206.829.9245
                                                          489061.2
           Case 2:18-cv-01710-RSL Document 36 Filed 04/18/19 Page 2 of 8




 1
     gasoline service station owned and operated by Tidewater Associated Oil Company
 2
     (“Tidewater”), a corporate predecessor of TDPI. MLHI asserts claims against TDPI under
 3
     Washington’s Model Toxics Control Act, Chapter 70.105D RCW (“MTCA”), and Washington’s
 4
     Uniform Declaratory Judgment Act, Chapter 7.24 RCW. MLHI is seeking an award of the
 5
     remedial action costs it has already incurred and a judgment declaring that TDPI is liable for all
 6
     future remedial action costs MLHI incurs in response to the hazardous substances. TDPI denies
 7
     that it is a liable party under MTCA, is otherwise liable to MLHI, and that MLHI is entitled to
 8
     any relief. Both parties seek attorneys’ fees.
 9
            The parties anticipate that they will rely on experts to offer testimony on the alleged
10
     nature and extent of hazardous substances at the Property; the relationship, if any, between
11
     hazardous substances and the historic operations on the Property; remedial action costs incurred
12
     to date; anticipated future remedial actions; and the allocation of liability under MTCA.
13
     However, due to the limited number of parties and anticipated witnesses, the case, as a whole,
14
     should be relatively straightforward.
15
            2.      Proposed Deadline for Joinder of Additional Parties
16
            The Parties propose that the deadline for joining additional parties be eight weeks after
17
     the Court enters a scheduling order pursuant to this joint status report.
18
            3.      Consent to Magistrate
19
            No.
20
            4.      Related Cases
21
            The Parties are unaware of any related cases pending in this or other jurisdictions.
22
            5.      Initial Disclosures
23
            The Parties have agreed to postpone initial disclosures until the Court rules on the
24
     Stipulated Motion to Stay Litigation Pending Environmental Investigation and Proposed Order
25
     (Dkt. # 29), dated March 26, 2019 (“Motion to Stay”), in which the Parties requested an


                                                                           Veris Law Group PLLC
     JOINT STATUS REPORT AND                                               1809 Seventh Avenue, Suite 1400
                                                       2
     DISCOVERY PLAN                                                        Seattle, Washington 98101
                                                                           TEL 206.829.9590 FAX 206.829.9245
                                                           489061.2
           Case 2:18-cv-01710-RSL Document 36 Filed 04/18/19 Page 3 of 8




 1
     extension of the initial scheduling deadlines. If the Court grants the Motion to Stay, initial
 2
     disclosures will be made by the deadline ordered by the Court (the parties proposed August 9,
 3
     2019). If the Motion to Stay is denied, the Parties will make initial disclosures within 14 days
 4
     after the denial. The Parties’ disclosure and discovery schedule is summarized in Exhibit A.
 5
            6.      Expert and Pretrial Disclosures
 6
            The Parties propose the following expert disclosure schedule:
 7
            Expert Disclosures:            March 2, 2019;
 8
            Rebuttal Expert Disclosure: May 4, 2019; and
 9
            Close of Expert discovery:     June 29, 2019.
10
            7.      Subjects, Timing, and Phasing of Discovery
11
            In the Motion to Stay, the Parties stipulate to stay all litigation activities, including
12
     discovery, in this case for 120 days from the date of entry of the order on the Motion to Stay, in
13
     order to facilitate the collection of data regarding the nature and extent of hazardous substances
14
     at and potentially migrating from the Property, and request that the Court enter an order
15
     consistent with the stipulation. Because the Court has not yet ruled on the Motion to Stay, and
16
     the litigation stay could potentially extend beyond the date the Parties intend if the Court does
17
     not set an outside date for the litigation stay, the Parties request that the Court, when it rules on
18
     the Motion to Stay, order that the litigation stay expire on August 9, 2019.
19
            The Parties agree that the Federal and Local Civil Rules govern the scope, timing, and
20
     other limitations on discovery. At this time, the Parties anticipate seeking discovery, when the
21
     litigation stay expires, on: (1) the nature of Tidewater’s alleged operations and legal relationship
22
     to and alleged control over the former gasoline service station; (2) the relationship between
23
     Tidewater and TDPI; (3) facts and expert opinions relating to the timing, source, nature, and
24
     extent of the hazardous substances on and potentially migrating from the Property, and (4)
25


                                                                          Veris Law Group PLLC
     JOINT STATUS REPORT AND                                              1809 Seventh Avenue, Suite 1400
                                                      3
     DISCOVERY PLAN                                                       Seattle, Washington 98101
                                                                          TEL 206.829.9590 FAX 206.829.9245
                                                          489061.2
           Case 2:18-cv-01710-RSL Document 36 Filed 04/18/19 Page 4 of 8




 1
     remedial action costs incurred and expected to be incurred at the Property, if any. The Parties
 2
     will work together to identify facts that can be stipulated in order to limit the need for discovery.
 3
               The Parties’ discovery schedule is summarized in Exhibit A to this joint status report.
 4
               8.     Preservation of Discoverable Information
 5
               The Parties and their attorneys are preserving evidence related to this case. The Parties
 6
     have entered into an agreement to facilitate the collection of data regarding the nature and extent
 7
     of the hazardous substances at and potentially migrating from the Property and will continue to
 8
     cooperate in the collection of such data.
 9
               9.     Electronically Stored Information
10
               This case involves electronically stored information (“ESI”). However, the nature and
11
     limited volume of the ESI do not necessitate the adoption of any procedures specifically tailored
12
     to ESI.
13
               10.    Unique or Extensive Claims of Privilege or Work Product
14
               This case does not present unique or extensive claims of privilege or work product.
15
               11.    Inadvertent Disclosure of Privileged Information
16
               The Parties intend to enter into a clawback agreement upon expiration of the litigation
17
     stay requested in the Motion to Stay or upon the Court’s denial of the Motion to Stay. The
18
     clawback agreement will provide that the inadvertent disclosure of privileged documents does
19
     not constitute waiver of privilege or work-product protection, and that the receiving party must
20
     comply with any request that the inadvertently disclosed documents be returned or destroyed.
21
               12.    Changes to Limitations on Discovery
22
               The Parties do not request any changes to or limitations on discovery beyond those
23
     provided in the Federal Rules of Civil Procedure.
24

25


                                                                            Veris Law Group PLLC
     JOINT STATUS REPORT AND                                                1809 Seventh Avenue, Suite 1400
                                                        4
     DISCOVERY PLAN                                                         Seattle, Washington 98101
                                                                            TEL 206.829.9590 FAX 206.829.9245
                                                            489061.2
           Case 2:18-cv-01710-RSL Document 36 Filed 04/18/19 Page 5 of 8




 1
            13.     Discovery Completion Date
 2
            Assuming the Court issues a ruling approving the litigation stay requested in the Motion
 3
     to Stay, the Parties can complete discovery in accordance with the following deadlines:
 4
            Non-Expert Discovery can be completed by January 31, 2020.
 5
            Expert discovery can be completed by June 29, 2020.
 6
            14.     Suggestions for Prompt Resolution of Case
 7
            The Parties have no specific recommendations for prompt case resolution but will
 8
     identify potentially dispositive issues that can be resolved promptly by motion practice.
 9
            15.     Alternative Dispute Resolution
10
            Currently, the Parties do not plan to participate in formal alternative dispute resolution.
11
            16.     Month Case Will be Ready for Trial
12
            The Parties anticipate the case will be ready for trial in September 2020.
13
            17.     Jury
14
            Plaintiff filed a jury demand. Defendant contends that MTCA does not provide a right to
15
     a jury trial. The Parties believe this issue may be addressed at a future status conference or a pre-
16
     trial conference with additional briefing on the matter if requested by the Court.
17
            18.     Number of Trial Days
18
            The Parties anticipate that five trial days will be sufficient to try this case.
19
            19.     Corporate Disclosure Statement
20
            TDPI filed its corporate disclosure statement on December 6, 2018.
21
            MLHI filed its corporate disclosure statement on March 26, 2019.
22
            20.     Dates on Which Trial Counsel May have Conflicts
23
            Counsel for MLHI will be unavailable in August 2020.
24

25


                                                                             Veris Law Group PLLC
     JOINT STATUS REPORT AND                                                 1809 Seventh Avenue, Suite 1400
                                                        5
     DISCOVERY PLAN                                                          Seattle, Washington 98101
                                                                             TEL 206.829.9590 FAX 206.829.9245
                                                            489061.2
           Case 2:18-cv-01710-RSL Document 36 Filed 04/18/19 Page 6 of 8




 1   Respectfully submitted this 18th day of April, 2019.
 2
                                                  VERIS LAW GROUP PLLC
 3

 4                                                By /s/David F. Stearns
                                                  Howard F. Jensen, WSBA #25144
 5                                                David F. Stearns, WSBA #45257
                                                  howard@verislawgroup.com
 6                                                david@verislawgroup.com
                                                  Attorneys for Maple Leaf Housing Investments, LLC
 7

 8                                                ROGERS JOSEPH O'DONNELL, PC

 9                                                By: /s/ Robert C. Goodman
                                                  Robert C. Goodman, WSBA No. 49144
10                                                E. Jacob Lubarsky, WSBA No. 52992
                                                  Jon-Erik Magnus, WSBA No. 54691
11                                                311 California Street, 10th Floor
                                                  San Francisco, CA 94104
12                                                rgoodman@rjo.com
                                                  jlubarsky@rjo.com
13
                                                  jmagnus@rjo.com
14                                                Attorneys for Texaco Downstream Properties Inc.

15          I attest that concurrence in the filing of this document has been obtained from Jon-Erik
16   Magnus, counsel for Texaco Downstream Properties Inc.
17
     Dated this 18th day of April, 2019
18
                                                  VERIS LAW GROUP PLLC
19

20                                                By /s/David F. Stearns
                                                  David F. Stearns, WSBA #45257
21

22

23

24

25


                                                                        Veris Law Group PLLC
     JOINT STATUS REPORT AND                                            1809 Seventh Avenue, Suite 1400
                                                     6
     DISCOVERY PLAN                                                     Seattle, Washington 98101
                                                                        TEL 206.829.9590 FAX 206.829.9245
                                                            489061.2
           Case 2:18-cv-01710-RSL Document 36 Filed 04/18/19 Page 7 of 8




 1
                Exhibit A – Parties’ Proposed Discovery and Case Management Schedule
 2
                Maple Leaf Housing Investments, LLC v. Texaco Downstream Properties Inc.
 3

 4
     Initial Disclosures                             August 9, 2019, or if Motion to Stay is
 5
                                                        denied, within 14 days of denial
 6
     Commencement of Party Discovery                 August 9, 2019, or if Motion to Stay is
 7
                                                        denied, within 14 days of denial
 8
     Close of Non-Expert Discovery                             January 31, 2020
 9

10
     Expert Disclosures                                          March 2, 2019
11

12
     Rebuttal Expert Disclosures                                  May 4, 2020
13

14
     Close of Expert Discovery                                   June 29, 2020
15

16
     Deadline to File Dispositive                               August 7, 2020
17
     Motions/Summary Judgment Cutoff
18

19

20

21

22

23

24

25


                                                                    Veris Law Group PLLC
     JOINT STATUS REPORT AND                                        1809 Seventh Avenue, Suite 1400
                                                 7
     DISCOVERY PLAN                                                 Seattle, Washington 98101
                                                                    TEL 206.829.9590 FAX 206.829.9245
                                                                                              489061.2
Case 2:18-cv-01710-RSL Document 36 Filed 04/18/19 Page 8 of 8
